                                          Case 4:19-cv-05932-PJH Document 22 Filed 05/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES RAY CATHY,                              Case No. 19-cv-05932-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER
                                                 v.
                                   9
                                                                                         Re: Dkt. Nos. 18, 21
                                  10     R. KUZMICZ, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The court ordered service and defendants filed a waiver of reply on

                                  15   March 17, 2020. On April 27, 2020, plaintiff requested a 90 extension or a stay of the

                                  16   proceedings. Plaintiff noted that he needed additional time to reply to defendants’

                                  17   discovery requests which was complicated by the current public health crisis. Other than

                                  18   discovery requests, there are no pending motions requiring plaintiff’s attention.

                                  19   Defendants requested an extension and a dispositive motion is now due on July 3, 2020.

                                  20   Defendants have also indicated that plaintiff may have an extension to respond to the

                                  21   discovery requests. Docket No. 19 at 3. Plaintiff’s motion for a stay is denied; however,

                                  22   if plaintiff needs an extension to file an opposition to a dispositive motion once it has been

                                  23   filed, the court will grant any reasonable request.

                                  24          Plaintiff has also filed a motion seeking the court to order his current prison to

                                  25   grant him preferred legal status. An injunction is binding only on parties to the action,

                                  26   their officers, agents, servants, employees and attorneys and those "in active concert or

                                  27   participation” with them. Fed. R. Civ. P. 65(d). In order to enforce an injunction against

                                  28   an entity, the district court must have personal jurisdiction over that entity. In re Estate of
                                          Case 4:19-cv-05932-PJH Document 22 Filed 05/27/20 Page 2 of 2




                                   1   Ferdinand Marcos, 94 F.3d 539, 545 (9th Cir. 1996). The court should not issue an

                                   2   injunction that it cannot enforce. Id. The defendants in this case are employed at Pelican

                                   3   Bay State Prison, but plaintiff is now incarcerated at Calipatria State Prison. No

                                   4   individual who can provide plaintiff preferred legal status at his current prison is a party in

                                   5   this action. The motion is denied. Once defendants file a dispositive motion plaintiff may

                                   6   show the motion to prison officials or request the court to issue an order only stating that

                                   7   plaintiff has an impending deadline in this case. Plaintiff may also show the discovery

                                   8   requests to prison officials if he needs additional time in the law library. Plaintiff’s motions

                                   9   (Docket Nos. 18, 21) are DENIED.

                                  10          IT IS SO ORDERED.

                                  11   Dated: May 27, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                               /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  14                                                             United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
